 In the Matter of HARPER J. RANSBURGCOMPANYandSTEEL WORKERSORGANIZINGCOMMITTEE, LOCALNo.2363,AFFILIATED WITH THEC. I. O.Case No. B-2596.-Decided June 11, 1941.Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. Rush HallandMr. J. C. Clark,for the Board.,Mr. Kurt F. Pantzer,for the Company.Mr. Sam Macer,of Indianapolis, Ind., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 10, 1941, Steel Workers Organizing Committee, LocalNo. 2363, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Harper J. Rans-burg Company, Indianapolis, Indiana, herein called the Company,engaged in the manufacture of steel and wire stands and containersfor plants and flowers in Indianapolis, Indiana, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On May 10, 1941, the National Labor Relations Board',herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing on due notice.On May 13, 1941, the Com-pany, the Union, the Regional Director,and anattorney for theBoard entered into a "STIPULATION FOR CERTIFICATIONON CONSENT ELECTION."32 N. L.R. B., No. 106.575 576DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the stipulation an election was held on May 16, 1941.under the direction and supervision of the Regional Director amongall production and maintenance employees of the Company, includ-ing truck drivers, laboratory workers, and employees engaged inother special crafts, but excluding supervisory, clerical, sales andoffice employees, to determine whether or not said employees desiredto be represented by the Union for the purposes of collective bargain-ing with the - Company.On May 19, 1941, the Regional Directorissued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number of eligible voters____________________________ 111Total number of ballots cast_______________________________ 104Total number of votes for the Steel Workers Organizing Com-mittee, Local No. 2363, affiliated with the C.-I. O---------- :dTotal number of votes against the Steel Workers OrganizingCommittee, Local No. 2363, affiliated with the C. I. O------ 53Total number of blank ballots________________________0Total number of void ballots_______________________0Total number of challenged ballots__________________________0The result of the election shows that no representative has beenselected by a majority of the employees in the appropriate unit.The petition of the Union for investigation and certification of rep-resentatives of employees of the Harper J. Ransburg Company,Indianapolis, Indiana, will therefore be dismissed.Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OFFACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Harper J. Ransburg Company, Indianap-olis, Indiana, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,including truck drivers, laboratory workers, and employees engagedin other special crafts, but excluding supervisory, clerical, sales andoffice employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act. HARPER J. RANSBURG COMPANYORDER577By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT Is HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employeesof HarperJ.Ransburg Com-pany, Indianapolis, Indiana, filed by SteelWorkers OrganizingCommittee, Local No. 2363, affiliated with the C. I. 0., be, and itherebyis, dismissed.